     Case 5:18-cv-04071-DDC-ADM Document 164 Filed 10/25/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ANTHONY J. HAMPTON,             )
                                )
    Plaintiff,                  )
                                )
v.                              )
                                )                    Case No. 5:18-CV-04071-DDC-ADM
BARCLAYS BANK DELAWARE, et al., )
                                )
    Defendants.                 )
                DEFENDANT DISCOVER BANK’S MEMORANDUM IN
                SUPPORT OF ITS MOTION FOR PROTECTIVE ORDER

       Defendant Discover Bank (“Discover”) respectfully moves the Court pursuant to Fed. R.

Civ. P. 26(c) for a protective order staying all discovery proceedings, including, but not limited

to, any meet and confer under Rule 26(f), affirmative disclosures, or discovery requests, until the

Court has ruled on Discover’s Motion to Dismiss Plaintiff’s Second Amended Complaint, filed

contemporaneously with this Motion.

       Plaintiff filed this lawsuit on July 13, 2018. Doc. 1. Over a year has gone by with

Plaintiff filing three separate pleadings. After multiple Defendants moved to dismiss for failure

to state a claim (Docs. 10, 26, 38, 46), and without leave of Court, Plaintiff filed a First Amended

Complaint on September 17, 2018. Doc. 48. Again, multiple Defendants moved to dismiss or

strike the First Amended Complaint. Docs. 54, 56, 58, 61. On October 23, 2018, Plaintiff

sought leave with regard to his already-filed First Amended Complaint. Doc. 67. On November

21, 2018, the Court permitted Plaintiff’s First Amended Complaint. Doc. 73. Again, several

Defendants moved to dismiss for failure to state a claim. Docs. 75, 78, 83, 87. Pending the

Court’s ruling on its Motion to Dismiss Plaintiff’s First Amended Complaint, Discover moved




                                                 1
     Case 5:18-cv-04071-DDC-ADM Document 164 Filed 10/25/19 Page 2 of 4




for a protective order staying all discovery (Doc. 98), which the Court granted on June 19, 2019.

Doc. 105.

       The Court entered its order denying Discover’s Motion to Dismiss the First Amended

Complaint, without prejudice, on September 9, 2019. Doc. 137. The Court found that Plaintiff’s

First Amended Complaint failed to sufficiently allege he suffered a concrete injury necessary to

confer standing, and that Plaintiff failed to state a claim under 15 U.S.C. § 1681s-2(a), which

provides a private right of action against furnishers of information like Discover. Id. The Court

nevertheless permitted Plaintiff the opportunity to file a Second Amended Complaint to try to

cure the defects. Id. Plaintiff filed his Second Amended Complaint on September 27, 2019.

Doc. 141. The Second Amended Complaint suffers from the same shortcomings that both

Discover and other defendants have identified in their numerous motions to dismiss. Discover is

moving to dismiss the Second Amended Complaint, and again requests this Court to stay all

discovery as to Discover for many of the same reasons.

       In light of Discover’s most recent Motion to Dismiss, judicial economy favors staying

discovery until the Court has the opportunity to rule on Discover’s Motion to Dismiss Plaintiff’s

Second Amended Complaint. Any discovery proceedings involving Discover are premature, and

the Court should enter an order staying all discovery proceedings. Fed. R. Civ. P. 26(c)(1)

provides a “court may, for good cause, issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense….” “The decision whether

to stay discovery rests in the sound discretion of the court and is generally a case-by-case

determination.” Wedel v. Craig, No. 10-1134-EFM, 2010 WL 2545974, at *2 (D. Kan. June 22,

2010). While there is a general policy not to stay discovery when dispositive motions are

pending, it is appropriate to stay discovery when “the case is likely to be finally concluded as a




                                                2
     Case 5:18-cv-04071-DDC-ADM Document 164 Filed 10/25/19 Page 3 of 4




result of the ruling thereon; where the facts sought through uncompleted discovery would not

affect the resolution of the motion; or where discovery on all issues of the broad complaint

would be wasteful and burdensome.” Wolf v. United States, 157 F.R.D. 494, 495 (D. Kan.

1994). All of these factors apply here.

       Discover and one other Defendant have moved to dismiss the Second Amended

Complaint for lack of subject-matter jurisdiction and for failure to state a claim. The arguments

put forward in both these motions are based on Plaintiff’s failure to comply with the Court’s

court instructions on curing the deficiencies that the Court found would justify dismissal of the

First Amended Complaint. Thus, the pending Motions are based on the same arguments that the

Court already determined to be meritorious. If the Motion is granted, this would result in

complete dismissal of all claims against Discover.

       Further, staying discovery would not result in plaintiff suffering any prejudice. While

Plaintiff has not had the opportunity to file his brief in opposition of Discover’s Motion, no

discovery is needed to enable Plaintiff to develop the factual basis for defending against

Discover’s Motion. Discover has moved for dismissal because Plaintiff lacks standing, as the

allegations in his second amended complaint do not establish he suffered a concrete injury

resulting from Discover’s conduct. The facts necessary to establish he suffered a concrete injury

are exclusively known by Plaintiff. Discover also moves for dismissal under Fed. R. Civ. P.

12(b)(6) for failure to state a claim. While there is a possibility discovery may help Plaintiff

develop the factual basis to survive a Rule 12(b)(6) dismissal, discovery is nevertheless

premature when Plaintiff cannot even establish standing to bring the claim in the first place.

Because a favorable ruling would conclude Plaintiff’s cause of action against Discover and a stay

of discovery would not prejudice Plaintiff, requiring Discover to exert time and resources to




                                                3
     Case 5:18-cv-04071-DDC-ADM Document 164 Filed 10/25/19 Page 4 of 4




respond to the pending discovery requests would be wasteful and burdensome. The interests of

judicial economy would also not be served because a ruling on Discover’s Motion would

simplify the case, allowing for the other parties to more efficiently engage in discovery.

       WHEREFORE, Discover requests the Court enter a protective order staying all discovery

proceedings, including, but not limited to, any meet and confer under Rule 26(f), affirmative

disclosures, or discovery requests, until the Court has ruled on Plaintiff’s Second Amended

Complaint.


                                                  Respectfully submitted,

                                                   /s/ Kirsten A. Byrd
                                                  Kirsten A. Byrd KS # 19602
                                                  HUSCH BLACKWELL LLP
                                                  4801 Main Street, Suite 1000
                                                  Kansas City, MO 64112
                                                  Telephone (816) 983-8300
                                                  Facsimile (816) 983-8080
                                                  kirsten.byrd@huschblackwell.com

                                                  Attorneys for Defendant Discover Bank




                                      Certificate of Service

        The undersigned certifies that on October 25, 2019, the foregoing was filed with the
Clerk of the Court by using the court’s e-filing system, causing electronic service on all counsel
of record.

       Plaintiff Anthony J. Hampton was served the foregoing by United States mail at:

Anthony J. Hampton
2615 Mountain View Drive
McKinney, TX 75071

                                                  /s/ Kirsten A. Byrd
                                                  Attorneys for Defendant Discover Bank



                                                 4
